Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 26 both recite the limitation "the first layer" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in each of these claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 15, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Patent Application 2007/0275219 A1, published 29 Nov. 2007, hereinafter Patel) in view of Wijga (US Patent 3,207,736, published 21 Sep. 1965, hereinafter Wijga) and further in view of Willson (US Patent 4,218,510, published 19 Aug 1980, hereinafter Wilson).
Regarding claim 8, Patel teaches a multilayer film comprising a base layer (second film), a sealant layer (first film), and a tie (adhesive) layer, between the base layer and the sealant layer (paragraphs 0244 and 0250).  Thus, the tie/adhesive layer is in direct contact with the sealant layer (first film) and the base layer (second film).  Patel teaches the base layer is a polyester (paragraph 0245), and Patel uses PET (that is, polyethylene terephthalate) as the base layer in his Example JJ (paragraph 0300).  Patel teaches his sealant layer contains an ethylene/α-olefin interpolymer (copolymer) (paragraph 0004), the α-olefin is octene (paragraph 0035), and the interpolymer (copolymer) has a density of 0.875 to 0.915 g/cc (claim 9) and a I2 melt index of 0.2 to 20 (claim 16), where the melt index would necessarily have units of g/10 min.  Patel teaches that the slip agent erucamide may be added to the sealant layer (paragraph 0254).  Patel teaches his tie layer (adhesive layer) is ethylene/methyl acrylate copolymers (polyacrylate) (paragraph 0250).  Patel teaches the thickness of the multilayer structure is about 1 to 4 mils (paragraph 0211), corresponding to 25.4 to 101.6 [Symbol font/0x6D]m.
Patel does not disclose the inclusion of succinic acid, the amount of erucamide in his formulation, nor the laminate’s Coefficient of Friction.
Wijga teaches the inclusion of succinic acid in polyolefin formulations, including polyethylene (col. 3, lines 66-76, col.4, lines 65-70, col. 5, lines 3-11, and col. 8, lines 3-11- 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate succinic acid as taught by Wijga in the ethylene-containing sealant layer of Patel.  Wijga teaches that succinic acid alters the crystallinity of the articles produced, which results in better transparency (col. 3, lines 28-33), higher modulus of elasticity (col. 3, lines 34-39), and higher impact resistance (col. 3, lines 54-57).
Patel in view of Wijga does not disclose the amount of erucamide in his sealant layer nor the laminate’s Coefficient of Friction.
Willson teaches a heat sealable, multilayer film with a polyolefinic layer containing 250 to 750 ppm of a fatty acid amide (Abstract), most preferably erucamide (col. 3, lines 34-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the amount of erucamide as taught by Willson in the sealant layer of the multilayer laminate of Patel in view of Wijga.  Willson teaches that amounts less than 250 ppm do no offer enough of an advantage to significantly improve the film processing characteristics and that amounts above 750 ppm make the film too slippery and, consequently, too difficult to process (col. 3, lines 42-48).
Given that the three-layer laminate of Patel in view of Wijga and further in view of Willson has the same layers comprising the same polymers and adhesive, the same unsaturated fatty acid amide, and the same diprotic fatty acid in the same amounts as the claimed invention, the three-layer laminate of Patel in view of Wijga and further in view of Willson would inherently have the same Laminate Coefficient of Friction as the claimed invention.

It is the examiner’s position that given Patel teaches a multilayer film comprising a base layer (second film), a sealant layer (first film), and a tie (adhesive) layer, between the base layer and the sealant layer (paragraphs 0244 and 0250), the additional layers (films) would be laminated to Patel’s base layer (second layer) to maintain the functionality of his sealant layer (first film).
Regarding claim 22, Patel in view of Wijga and further in view of Willson teach the elements of claim 8, and Wijga teaches amounts of succinic acid of 0.01 to 5 wt.% (col. 4, lines 40-43), corresponding to 100 to 50,000 ppm, and Willson teaches amounts of erucamide of 250 to 750 ppm.  Thus, the seal layer of the multilayer film of Patel in view of Wijga and further in view of Willson has a weight ratio of erucamide to succinic acid of 1:200 to 7.5:1.
Regarding claim 24, Patel in view of Wijga and further in view of Willson teach the elements of claim 22, Patel teaches that one of his layers may contain silicone as an anti-blocking agent (paragraph 0255).  Thus, Patel teaches embodiments of his multilayer film that do not contains silicone.

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Patent Application 2007/0275219 A1, published 29 Nov. 2007, hereinafter Patel) in view of Wijga (US Patent 3,207,736, published 21 Sep. 1965, hereinafter Wijga) and further in view of Willson (US Patent 4,218,510, published 19 Aug 1980, hereinafter Wilson) and further in view of .
Regarding claims 25-28, Patel in view of Wijga and further in view of Willson teaches the elements of claim 8, and Patel teaches his multilayer film may be obtained from a monolayer film produced via a blown film technique (paragraph 0208) and the thickness of his multilayer structure is about 1 to 4 mils (paragraph 0211), corresponding to 25.4 to 101.6 [Symbol font/0x6D]m.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected a laminate thickness from the overlapping portion of the range(s) taught by Patel because overlapping ranges have been held to be prima facie obviousness.
Patel does not disclose a corona-treated layer nor the pre-lamination Coefficient of Friction.
Owens teaches the corona-treatment of polyethylene films (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to corona-treat the polyethylene film as taught by Owens that is the sealant layer of the multilayer laminate of Patel in view of Wijga in view of Willson.  Owens reports that corona-treated polyethylene films exhibit strong self-adhesion when joined together under heat and pressure (Abstract) and the peel strength of a corona-treated st paragraph and Figure 1, reproduced below).


    PNG
    media_image1.png
    684
    928
    media_image1.png
    Greyscale


Given that the three-layer laminate of Patel in view of Wijga and further in view of Willson and further in view of Owens has the same layers comprising the same polymers and adhesive, the same unsaturated fatty acid amide, and the same diprotic fatty acid in the same amounts as the claimed invention, the three-layer laminate of Patel in view of Wijga and further in view of Willson and further in view of Owens would inherently have the same pre-lamination Coefficient of Friction as the claimed invention.

Response to Arguments
Applicant's arguments filed 24 Jan. 2022 have been fully considered, but they were not persuasive.  Applicant’s amendment necessitated the new grounds of rejection presented above.
Applicant amended claims 8, 15, and 22, cancelled claims 1-6, 9-12, 14, 16, 18-19, and 23, and added new claims 25-28.
Applicant argues that Wijga fails to disclose the specific claimed 100 to 500 ppm amount of succinic acid, instead Wijga teaches an upper limit that is 100 times the claimed upper amount where the example of Wijga uses 6 times the claimed about of succinic acid.
However, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of succinic acid from the overlapping portion of the range(s) taught by Wijga because overlapping ranges have been held to be prima facie obviousness.
Additionally, “applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Further, applicant has not presented data showing the criticality of their claimed range for succinic acid.  Exemplary examples contain 0.026 to 0.041 wt.%, corresponding to 260 – 410 ppm, with no data at either end of the claimed range.
Applicant argues that Willson teaches away from the claimed invention, since Willson’s two layers are bonded strongly without the need for an adhesive.
However, Willson is only used as teaching reference in order to teach the use and amount of erucamide in a polyolefin seal layer.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Further, it is the examiner’s position that the invention of Willson having different layers attached to the sealant layer than does Patel’s invention would not lead someone of ordinary skill in the art to disregard Willson’s teaching on the use and the amount of erucamide in a polyolefin sealant layer.
Applicant argues that their Examples 1 and 2, which contain succinic acid and erucamide, demonstrate surprising results in comparison with Comparative Example 3, which contains 1000 ppm erucamide and no succinic acid.
However, applicant has shown no data regarding the criticality of either the lower or upper claimed amounts of either erucamide or succinic acid.
However, the data is not persuasive given that it is not commensurate in scope with the scope of claim 1.  Specifically, the data utilizes a corona-treated ethylene-1-octene copolymer film at one thickness, erucamide at 590 and 740 ppm, succinic acid at 260 and 410 ppm, one 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787